Exhibit (10) JJ.

NOTICE OF AWARD OF RESTRICTED STOCK

GRANTED TO ________________________

EFFECTIVE _______________

PURSUANT TO THE

2005 OMNIBUS LONG-TERM COMPENSATION PLAN




 

APPROVED BY:

 

 

 

Action by the

 

Executive Compensation and

 

Development Committee Effective

 

_______________, __________




Award Notice
________________
________________
Page 2

NOTICE OF AWARD OF RESTRICTED STOCK
GRANTED TO ___________________
EFFECTIVE _____________
PURSUANT TO THE
2005 OMNIBUS LONG-TERM COMPENSATION PLAN

1.

Background.  Under Article 10 of the 2005 Omnibus Long-Term Compensation Plan
(the “Plan”), the Executive Compensation and Development Committee (the
“Committee”) may, among other things, award restricted shares of Kodak’s Common
Stock to Kodak’s non-employee Directors, subject to such terms, conditions and
restrictions as it deems appropriate.

 

 

2.

Award.  Effective ___________ (“Grant Date”), the Committee granted to
________________ (the “Participant”) an Award of ______________ (________)
restricted shares of Common Stock (“Restricted Shares”).  This Award was granted
under the Plan, subject to the terms and conditions of the Plan and those set
forth in this Notice of Award of Restricted Stock (“Award Notice”).  To the
extent there are any inconsistencies between the terms of the Plan and this
Award Notice, the terms of the Plan will control.

 

 

3.

Terms and Conditions of Restricted Shares.  The following terms and conditions
will apply to the Restricted Shares:

 

 

 

(a)

Issuance.  The Restricted Shares awarded to the Participant will be evidenced by
a book entry recorded by Kodak’s transfer agent in an account established by the
transfer agent on behalf of the Participant.  This book entry will indicate that
the Restricted Shares are restricted under the terms of this Award Notice.  The
Participant will be a shareowner of all the shares represented by this book
entry.  As such, the Participant will have all the rights of a shareowner with
respect to the Restricted Shares, including but not limited to, the right to
vote such shares and to receive all dividends and other distributions (subject
to Section 3(b)) paid with respect to them; provided, however, that the
Restricted Shares will be subject to the restrictions in Section 3(d).

 

 

 

 

(b)

Stock Splits, Dividends, etc.  If under Section 6.2 of the Plan, entitled
“Adjustment to Shares,” the Participant, as the owner of the Restricted Shares,
becomes entitled to new, additional, or different shares of stock or securities:
(i) Kodak’s transfer agent will adjust its book entry for the Participant to
reflect such new, additional, or different shares of stock or securities; and
(ii) such new, additional, or different shares of stock or securities will be
subject to the restrictions provided for in Section 3(d) below.




Award Notice
________________
________________
Page 3

 

(c)

Restriction Period.  The Restricted Shares will be subject to ____  “Restriction
Periods.”  The Restriction Period for _______ of the Restricted Shares will
begin on the Grant Date and terminate, subject to Section 4 below, on
_____________.

 

 

 

 

(d)

Restrictions on Restricted Shares.  The restrictions to which the Restricted
Shares are subject are:

 

 

 

 

 

(i)

Nonalienation.  During their Restriction Period, the Restricted Shares may not
be sold, exchanged, transferred, assigned, pledged, hypothecated, or otherwise
disposed of except by will or the laws of descent and distribution.  Any attempt
by the Participant to dispose of a Restricted Share in any such manner will
result in the immediate forfeiture of such Restricted Share and all other
Restricted Shares then held by Kodak’s transfer agent on the Participant’s
behalf.

 

 

 

 

 

 

(ii)

Continuous Board Membership.  The Participant must remain continuously a member
of Kodak’s Board of Directors throughout the Restriction Period in order to
receive the Restricted Shares that are subject to that Restriction Period. 
Thus, except as set forth in Section 4 below, if the Participant’s Board
membership terminates for any reason, whether voluntarily or involuntarily,
during a Restriction Period, the Participant will immediately forfeit all of the
Restricted Shares subject to that Restriction Period.

 

 

 

 

 

(e)

Lapse of Restrictions.  The restrictions set forth in Section 3(d) above, with
respect to a Restricted Share, will, unless the Restricted Share is forfeited
sooner, lapse upon the expiration of such Restricted Share’s Restriction Period.




Award Notice
________________
________________
Page 4

4.

Cessation of Board Membership.

 

 

 

(a)

Retirement or Approved Reason.  Notwithstanding Section 3 above to the contrary,
if the Participant’s Board membership is terminated by reason of Retirement or
an Approved Reason, the Restricted Shares will not be forfeited by reason of
such termination and the Restriction Period(s) on such Restricted Shares will
terminate as of the date of such termination.

 

 

 

 

(b)

Death.  Notwithstanding Section 3 above to the contrary, if the Participant’s
Board membership is terminated by reason of death, the Participant’s estate will
receive all of the Restricted Shares then held on the Participant’s behalf by
Kodak’s transfer agent and the Restriction Period(s) on such Restricted Shares
will terminate as of the date of the Participant’s death.

 

 

 

5.

Issuance of Shares of Common Stock.  Upon the lapse of a Restriction Period,
Kodak will, unless the Restricted Shares are sooner forfeited, promptly instruct
its transfer agent to reflect on its books those Restricted Shares that are no
longer restricted.  Upon the Participant’s request, the transfer agent will
deliver to the Participant a stock certificate for the  number of unrestricted
shares held in the Participant’s account.

 

 

6.

Definitions.

 

 

 

 

 

(a)

Any defined term used in this Award Notice, other than that set forth in Section
6(b) below, will have the same meaning for purposes of this document as that
ascribed to it under the terms of the Plan.

 

 

 

 

(b)

The following definitions will apply to this Award Notice:

 

 

 

 

 

(i)

Approved Reason.  For purposes of this Award Notice, “Approved Reason” means a
reason for terminating Board membership with the Company which, in the opinion
of the Committee, is in the best interests of the Company.

 

 

 

 

 

 

(ii)

Deferred Account.  For purposes of this Award Notice, “Deferred Account” means
the bookkeeping account established by Kodak for the Participant if he elects to
defer all or a portion of his Award under Section 10 pursuant to the terms and
conditions of the Deferred Compensation Plan for Directors.




Award Notice
________________
________________
Page 5

 

 

(iii)

Interest Rate.  For purposes of this Award Notice, “Interest Rate” means the
base rate, as reported in the “Money Rates” section of The Wall Street Journal,
on corporate loans posted by at least 75% of the nation’s 30 largest banks
(known as the “Prime Rate”).

 

 

 

 

 

 

(iv)

Retirement.  For purposes of this Award Notice, “Retirement” means voluntary
cessation of the Participant’s Board membership on or after the Participant’s
70th birthday.

 

 

 

 

 

 

(v)

Valuation Date.  For purposes of this Award Notice, “Valuation Date” means the
last business day of each calendar month.

 

 

 

 

7.

Effect of Award Notice.  This Award Notice, including its reference to the Plan,
constitutes the entire understanding between the Company and the Participant
concerning the Award and supersedes any prior notices, letters, statements or
other documents issued by the Company relating to the Award and all prior
agreements and understandings between the Company and the Participant, whether
written or oral, concerning the Award.

 

 

8.

Administration.  The Committee will have full and absolute authority and
discretion, subject to the provisions of the Plan, to interpret, construe and
implement this Award Notice, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations necessary,
appropriate or advisable for its administration.  All such Committee
determinations will be final, conclusive and binding upon any and all interested
parties and their heirs, successors, and personal representatives.

 

 

9.

Tax Consequences.  No person connected with this Award Notice in any capacity,
including, but not limited to, Kodak and its Subsidiaries and their respective
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment, including, but not limited to, federal,
state and local income, estate and gift tax treatment, will be applicable with
respect to the Award.

 

 

10.

Election to Defer Award.  The terms of this Section 10 will only apply if the
Participant has made a timely election to defer in accordance with the terms of
this section.

 

 

 

(a)

In General.  Pursuant to the terms of this Section 10, the Participant was given
the opportunity in December 2004to defer receipt of all or a portion of the
Award.  The Participant was also given the opportunity at that time to elect to
receive payment of the deferred Award in either a single sum or in ten (10)
annual installments, payable in each case following the termination of the
Participant’s Board membership with Kodak.




Award Notice
________________
________________
Page 6

 

(b)

Time of Election.  If the Participant wished to defer any of the Restricted
Shares, he had to timely complete the election form referred to in Section
10(a), above.

 

 

 

 

(c)

Manner of Electing Deferral.  If the Participant wished to defer any of the
Restricted Shares, he had to do so by irrevocably executing and returning the
election form referred to in Section 10(a), above.

 

 

 

 

(d)

Procedure for Crediting Deferral.  If the Participant made a valid election to
defer in accordance with the terms of this Section 10, the book entry account
maintained by Kodak’s transfer agent to evidence the Restricted Shares will be
reduced by the number of Restricted Shares the Participant elects to defer.  In
return, Kodak will credit the Participant’s Deferred Account by an equal number
of units of Common Stock.

 

 

 

 

(e)

Restrictions.  The units of Common Stock credited to the Participant’s Deferred
Account pursuant to Section 10(d) above or pursuant to Sections 10(f) or 10(g)
below, but only to the extent such units are attributable to units that were
previously credited pursuant to Section 10(d), will be subject to the
restrictions described in Section 3(d).  These restrictions will lapse in
accordance with the provisions of Section 3(e).

 

 

 

 

(f)

Stock Dividends.  Effective as of the payment date for each stock dividend (as
defined in Section 305 of the Code) on the Common Stock, additional units of
Common Stock will be credited to the Participant’s Deferred Account in
accordance with the terms and conditions of the Deferred Compensation Plan for
Directors.

 

 

 

 

(g)

Recapitalization.  If Kodak undergoes a reorganization (as defined in Section
368(a) of the Code), the restricted units of Common Stock will be treated in
accordance with the terms and conditions of the Deferred Compensation Plan for
Directors.

 

 

 

 

(h)

Dividend Equivalents.  Effective as of the payment date for each cash dividend
on the Common Stock, additional units of Common Stock will be credited to the
Participant’s Deferred Account in accordance with the terms and conditions of
the Deferred Compensation Plan for Directors.  Any units credited to the
Participant’s Deferred Account pursuant to the terms of this Section 10(h) will
not be subject to the restrictions set forth in Section 3(d).




Award Notice
________________
________________
Page 7

 

(i)

Termination of Board Membership Prior to Last Day of the Restriction Period.  If
the Participant’s Board membership terminates prior to the last day of the
Restriction Period, the terms of this Section 10(i) will apply.

 

 

 

 

 

(i)

Death.  Notwithstanding Section 3(c) above to the contrary, if the termination
of Board membership is due to the Participant’s death, the Restriction Period on
the restricted units of Common Stock that are then credited to the Participant’s
Deferred Account will terminate on the date of his death.  Unless sooner
forfeited under the terms of this Award Notice or the Plan, the restrictions set
forth in Section 3(d) above on such restricted units will terminate and all of
the units then credited to the Participant’s Deferred Account will be
distributed in accordance with the terms and conditions of the Deferred
Compensation Plan for Directors.

 

 

 

 

 

 

(ii)

Retirement or Termination of Board Membership for an Approved Reason. 
Notwithstanding Section 3(c) above to the contrary, if the Participant’s Board
membership terminates due to Retirement or for an Approved Reason, the
restricted units of Common Stock held in the Participant’s Deferred Account will
not be forfeited by virtue of his termination of Board membership and the
Restriction Period on the restricted units of Common Stock that are then
credited to the Participant’s Deferred Account will terminate on the date of
such termination.  Unless sooner forfeited under the terms of this Award Notice
or the Plan, the restrictions set forth in Section 3(d) above on such restricted
units of Common Stock will terminate and all of the units then credited to the
Participant’s Deferred Account will be distributed in accordance with the terms
and conditions of the Deferred Compensation Plan for Directors.

 

 

 

 

 

 

(iii)

Termination of Board Membership for Other Than Death, Retirement or an Approved
Reason.  If the Participant terminates his Board membership for other than
Death, Retirement or an Approved Reason, the Participant will only be entitled
to receive from his Deferred Account payment for those units of Common Stock
that are not then subject to the restrictions set forth in Section 3(d). 
Payment of such units shall be made in accordance with the terms and conditions
of the Deferred Compensation Plan for Directors.  All of the remaining units in
the Participant’s Deferred Account will be immediately forfeited.




Award Notice
________________
________________
Page 8

 

(j)

Termination of Board Membership on or After the Last Day of the Restricted
Period.  If the Participant terminates Board membership on or after the last day
of the Restricted Period, the terms of this Section 10(j) will apply.

 

 

 

 

 

(i)

Death.  If the Participant’s termination of Board membership is due to his or
her death, payment of the deceased Participant’s Deferred Account will be made
in accordance with the provisions of Section 10(l).

 

 

 

 

 

 

(ii)

Termination of Board Membership for Other Than Death.  If the Participant
terminates Board membership on or after the last day of the Restricted Period
for any reason other than death, the Participant’s Deferred Account will be paid
in accordance with Section 10(k).

 

 

 

 

 

(k)

Payment From Deferred Account.  No withdrawal will be permitted from a
Participant’s Deferred Account except as provided in Sections 10(i), 10(j),
10(k) and 10(l).

 

 

 

 

 

(i)

Manner of Payment. Payment of the Participant’s Deferred Account shall be made
in accordance with the election made by the Participant pursuant to Section
10(a).

 

 

 

 

 

 

(ii)

Form of Payment.  Payment from the Participant’s Deferred Account shall, at the
sole and absolute discretion of the Committee, be made in cash or Common Stock,
or a combination thereof.  Payment in Common Stock shall be made by Kodak
instructing its transfer agent to reflect, in an account of the Participant on
the books of the transfer agent, the shares of Common Stock that are to be
delivered to the Participant.  Upon the Participant’s request, the transfer
agent will deliver to the Participant a stock certificate for the number of
shares of Common Stock held in that account of the Participant.




Award Notice
________________
________________
Page 9

 

 

(iii)

Timing of Payment. Payment of the deferred Award (or in the applicable case, the
first installment thereof) is to be made as soon as administratively
practicable, in accordance with applicable laws, after the later of the 6-month
anniversary of the date the Participant terminates Board membership, or the
first business day in March of the year immediately following the year in which
the Participant terminates Board membership. Payment of any subsequent
installments due to the Participant shall be made as soon as administratively
practicable, in accordance with applicable laws, after the first business day in
each succeeding March.

 

 

 

 

 

 

(iv)

Valuation.  If payment of the Participant’s Deferred Account is to be paid in
installments, the amount of each payment shall be equal to the Fair Market
Value, as of the immediately preceding Valuation Date, of the Participant’s
Deferred Account, divided by the number of installments remaining to be paid.

 

 

 

 

 

(l)

Payment Due to Death.  If the Participant’s Board membership terminates due to
death prior to complete payment of his Deferred Account, the provisions of this
Section 10(l) will apply.

 

 

 

 

 

(i)

Units of Common Stock.  The Participant’s estate will be entitled to all of the
Participant’s units of Common Stock that are then credited to his or her
Deferred Account on the date of his death.

 

 

 

 

 

 

(ii)

Valuing Deferred Account.  Effective as of the Valuation Date immediately
preceding or coincident with the date of the Participant’s death, the
Participant’s Deferred Account will be credited with a dollar amount equal to
the value of the units of Common Stock then held in such account.  The value of
such units of Common Stock will be obtained by multiplying the number of units
in the deceased Participant’s Deferred Account on the date of his death by the
Market Value of the Common Stock on such Valuation Date.  Thereafter, such
amount shall earn interest at the Interest Rate until distributed in accordance
with Section 10(l)(iii).

 

 

 

 

 

 

(iii)

Distribution.  The balance of the Participant’s Deferred Account as determined
pursuant to Section 10(l)(ii) and all interest accrued thereon will be paid in a
single, lump-sum cash payment to the deceased Participant’s estate within 30
days after appointment of a legal representative of the deceased Participant.




Award Notice
________________
________________
Page 10

 

(m)

No Deferral Prohibited by Law.  The Participant shall not be permitted to defer
receipt of all or part of the Award granted under this Award Notice where such
deferral is either impractical under or prohibited by any applicable
governmental law, regulation, rule or administrative action, including without
limitation Section 409A of the Code.  In such case, any deferral election made
by the Participant shall be null and void.

 

 

 

11.

Miscellaneous.

 

 

 

(a)

Headings.  The headings of the Sections of the Award Notice have been prepared
for convenience and reference only and will not control, affect the meaning, or
be taken as the interpretation of any provision of the Award Notice.

 

 

 

 

(b)

Applicable Law.  All matters pertaining to this Award Notice, (including its
interpretation, application, validity, performance and breach), will be governed
by, construed and enforced in accordance with the laws of the State of New York
(except as superseded by applicable Federal Law) without giving effect to
principles of conflicts of law.

 

 

 

 

(c)

Amendment.  The Committee may, from time to time, amend this Award Notice in any
manner.